Citation Nr: 0505552	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance pursuant to Title 38, United States 
Code, Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of these determinations to 
the Board.  

When this matter was previously before the Board in February 
2004, it was remanded for further development.  Because the 
RO has confirmed and continued the determinations, the case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was prostate 
cancer with metastasis; no other conditions were identified 
as other significant disabilities that contributed to his 
death.  

2.  At the time of the veteran's death service connection was 
not in effect for any disabilities.  

3.  The veteran did not serve in or travel to or through 
Vietnam during his period of active duty, and there is no 
competent evidence indicating that he was otherwise exposed 
to Agent Orange during service.

4.  The veteran's fatal prostate cancer with metastasis was 
first demonstrated many years after service, and is not shown 
to be related to an incident of service.  

5.  The claim of entitlement to Dependents' Educational 
Assistance Benefits lacks legal merit.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in service or of service 
origin did not contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1116, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2004).

2.  The appellant has no legal entitlement to Dependents' 
Educational Assistance benefits under Chapter 35.  38 
U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 
21.3021(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and to eligibility to Dependents' 
Educational Benefits under Chapter 35, and that the 
requirements of the VCAA have been satisfied.

As the Board explained in the February 2004 remand, the VCAA 
and its implementing regulations set forth VA's amended 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the appellant and her 
representative have been afforded a Statement of the Case 
(SOC) and a Supplemental Statement of the Case (SSOC) and 
that provided notice of the law and regulations, as well as 
the reasons and bases for the RO's determinations.  In 
addition, in a February 2002 RO letter, and particularly in 
the Board's February 2004 remand and the RO's February 2004 
letter, VA apprised her of the information and evidence not 
of record that was necessary to support her claims.  Indeed, 
in the February 2004 remand, the Board pointed out that 
notwithstanding her contention that the veteran participated 
in secret missions to Vietnam during which he was exposed to 
herbicide agents, the service medical and personnel records 
do not show service in Vietnam.  Moreover, in its February 
2004 letter, the RO underscored that it was essential that 
she respond to the letter (it stated "IMPORTANT-reply 
needed") and that she submit or identify evidence, to 
specifically include statements from the veteran's former 
service comrades, or other lay evidence, that showed that he 
was in Vietnam during service or was otherwise exposed to 
Agent Orange during service.  As a result, VA informed the 
appellant of both the law and the evidence that had already 
been provided to VA, or had been obtained by VA on her 
behalf, as well as what evidence was necessary to 
substantiate her claims.

In light of the foregoing, the appellant was effectively 
furnished notice of the types of evidence that she needed to 
send to VA, as well as the types of evidence VA would assist 
her in obtaining.  In addition, as noted above, VA 
specifically requested that the appellant provided it with 
any additional sources of evidence and/or argument in support 
of her claims.  For these reasons, the notices contained in 
the RO's February 2002 and February 2004 letters, as well as 
that contained in the February 2004 remand, substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
this appeal turns on whether the veteran was ever in Vietnam, 
for any reason, during his period of service, and thus was 
presumptively exposed to Agent Orange because VA presumes 
that all veterans who served there were exposed to Agent 
Orange.  Further, VA also recognizes prostate cancer as a 
disease that is caused by exposure to Agent Orange.  

To this end, VA has associated with the claims folder the 
veteran's service medical and personnel records.  As the 
Board highlighted in the February 2004 remand, the service 
medical and personnel records do not indicate that the 
veteran ever served in or traveled to Vietnam.  Moreover, as 
the RO pointed out in the June 2004 SSOC, the appellant did 
not respond to its February 2004 letter that specifically 
requested that she identify or submit evidence show that the 
veteran was in Vietnam during service.

In light of the foregoing, because there is no competent 
evidence indicating that the veteran ever served in Vietnam 
or was otherwise exposed to Agent Orange, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the appellant.  Accordingly, the Board 
finds that soliciting an opinion addressing the etiology of 
the veteran's fatal prostate cancer is not "necessary."  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  As such, there is 
no pertinent identified evidence that has not been accounted 
for and the appellant's representative has been given 
numerous opportunities to submit written argument.  Thus the 
Board will thus proceed with the consideration of this case.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claims and that there is no 
prejudice to her by appellate consideration of the claims at 
this time, without another remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claims as required by the VCAA or to give 
her representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would aid her in substantiating her claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background

The appellant asserts, in essence, that the veteran's death 
from prostate cancer is related to service because he 
developed the disease as a consequence of his in-service 
exposure to Agent Orange while serving in Vietnam.  In 
support, she maintains that during service the veteran served 
on secret missions, which he told her included those to 
Vietnam.  In addition, she submitted a photograph of the 
veteran's gravestone, which states "Vietnam," which her 
representative maintains "clearly reflects Vietnam 
service."

As the appellant's representative acknowledged in June 2002 
written argument, the veteran's service personnel records 
show that he served on active duty from July 1957 to August 
1967, and do not reflect that he either traveled to or was 
stationed in Vietnam.  In addition, he was not awarded any 
decoration suggesting that he served there.  His MOS 
(military occupational specialty) was as an image 
interpreter, and his personnel records show that he served in 
Alabama, Utah and Maryland from 1959 to mid-1962.  In July 
1962, he was deployed to Germany.  Thereafter, from October 
1962 to June 1966 he served in England.  From July 1966 to 
August 1967 he served at Fort Bragg, North Carolina.  As 
noted above, his service personnel records do not indicate 
any service in Vietnam.  

The veteran's service personnel records further reflect that 
he completed course work at the U.S. Army Intelligence School 
and received certificates for completion of courses in 
Explosive Ordnance Disposal and a course entitled, "Chemical 
Entry Course Class Number Ten" at Fort McClellan, Alabama.  

His service medical records show medical treatment for 
various conditions but are negative for any complaint, 
treatment or diagnosis of any prostate problems, to 
specifically include prostate cancer, and likewise do not 
suggest service in Vietnam.  

VA treatment records, dated from July 1998 to April 2000, 
show that in July 1998 the veteran reported having a history 
of uric acid stones and bilateral ureteral obstruction, and 
that a biopsy revealed that he had prostatic adenocarcinoma.  
In addition, during an April 2000 psychiatric consultation, 
the veteran reported that he served in combat while in 
Vietnam from 1964 to 1965.  

The veteran died on April [redacted], 2000, at the age of 60, and 
that the immediate cause of death was prostate cancer with 
metastasis; no other conditions were identified as other 
significant disabilities that contributed to his death.  

Analysis

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for cancers), the disease may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including prostate 
cancer, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).

Here, the veteran was discharged from active duty in 1967 and 
was initially diagnosed as having prostate cancer in 1998.  
Moreover, the appellant does not even allege that the initial 
manifestations of his prostate cancer developed during 
service or within the first post-service year.  Instead, as 
discussed above, she maintains that the veteran's prostate 
must be presumed to be of service origin because VA 
recognizes prostate cancer as a disease that is related to 
exposure to Agent Orange.

Although the appellant has strongly and earnestly insisted 
that the veteran's death was related to service because he 
served in Vietnam on secret missions and was therefore 
exposed to Agent Orange, because her contention is 
contradicted by official government records, i.e. the service 
personnel and medical records, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
serve or travel through Vietnam while on active duty, as was 
not otherwise exposed to Agent Orange during service.  As 
such, this claim must be denied.  

Dependents' Educational Assistance Benefits under 38 U.S.C.A. 
Chapter 35

As discussed above, the Board has denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  Further, the record indicates that the veteran was 
not evaluated as having disability total and permanent in 
nature as a result of service-connected disability at the 
time of his death.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Accordingly, entitlement to Dependents' Educational 
Assistance Benefits is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


